SLIP OP 12 -70

           UNITED STATES COURT OF INTERNATIONAL TRADE

 RACK ROOM SHOES, SKIZ
 IMPORTS LLC, and            Before: Donald C. Pogue, Chief Judge
 FOREVER 21,                         Jane A. Restani, Judge
 INCORPORATED,                       Judith M. Barzilay, Sr. Judge.
           PlaintiffS,       Consol. Court No. 07-00404
                  v.

 UNITED STATES,

           Defendant.


                         MEMORANDUM AND ORDER

[Plaintiff’s motion for reconsideration is denied.]

                                                Dated: June 1, 2012

     John M. Peterson, George W. Thompson, Maria E. Celis,
Russell A. Semmel, and Richard F. O’Neill, Neville Peterson LLP,
of New York, NY, for the Plaintiff, Rack Room Shoes.

     Michael T. Cone, McCullough Ginsberg Montano & Partners LLP,
of New York, NY, for the Plaintiff, SKIZ Imports LLC.

     Damon V. Pike, The Pike Law Firm P.C., of Decatur, GA, for
the Plaintiff, Forever 21, Inc.

     Tony West, Assistant Attorney General, Commercial Litigation
Branch, Civil Division, United States Department of Justice, of
Washington, DC, for the Defendant. With him on the briefs were
Jeanne E. Davidson, Director; Reginald T. Blades, Jr., Assistant
Director, and Aimee Lee, Trial Attorney. Of counsel on the
briefs were, Yelena Slepak, Office of Assistant Chief Counsel,
International Trade Litigation, United States Customs and Border
Protection, and Leigh Bacon, Office of the General Counsel,
United States Trade Representative.


          Pogue, Chief Judge: In this action, Plaintiff Rack Room

Shoes, Inc. (“Rack Room”), together with other United States
Consol. Court No. 07-00404                                     Page 2


importers, allege, in their Amended Complaints, that certain

glove, footwear and apparel tariff classifications violate the

Equal Protection Clause of the Constitution.    U.S. Const. amend.

XIV, § 1, cl. 2.    The court dismissed the complaints in Rack Room

Shoes v. United States, 36 CIT __, 821 F. Supp. 2d 1341

(2012)(dismissing for failure to state a plausible claim of

intent to discriminate).1

            Rack Room, pursuant to USCIT Rule 59, now seeks

reconsideration of the court’s dismissal.2    Rack Room asserts

that there was legal error in the court’s 1) failure to make

necessary findings of fact, and 2) failure to articulate the

applicable pleading standard or reconcile such a standard with

USCIT Rule 9(b).

            Because Rack Room’s assertions are incorrect, as

explained below, its motion for rehearing is denied.

                         STANDARD OF REVIEW

            The court will grant a rehearing when there has been:

“1) an error or irregularity, 2) a serious evidentiary flaw, 3)

the discovery of new evidence which even a diligent party could

not have discovered in time, or 4) an accident, unpredictable



     1
         Familiarity with the court’s earlier opinion is presumed.
     2
       USCIT Rule 59 provides that a “court may . . . grant a
. . . rehearing for any reason for which a rehearing has
heretofore been granted in a suit in equity in federal court.”
Consol. Court No. 07-00404                                   Page 3


surprise or unavoidable mistake which impaired a party’s ability

to adequately present its case.”   See, e.g., Target Stores v.

United States, 31 CIT 154, 156, 471 F. Supp. 2d 1344, 1347

(2007).   However, the court does not grant a motion for rehearing

merely to permit the losing party another chance to re-litigate

the case.   USEC, Inc. v. United States, 25 CIT 229, 230, 138 F.

Supp. 2d 1335, 1336 (2001). Rather, the moving party must show

that the court committed a “fundamental or significant flaw” in

the original proceeding.   Id.

                             DISCUSSION

            Rack Room first asserts that the court failed to make

necessary findings of fact with regard to each provision of the

Harmonized Tariff Schedule of the United States (“HTSUS”)

challenged in the prior proceeding.   Specifically, Rack Room

claims that the court failed to find that each challenged

provision was not facially discriminatory before proceeding to

dismiss the case.3

            But classification is an inherent part of the HTSUS and

therefore a claim of facial discrimination in the HTSUS,

specifically in classifications that include only a reference to

age or gender, will be unavailing.    Leathers v. Medlock, 499 U.S.


     3
       Plaintiffs have repeatedly, and incorrectly, conflated
neutral classifications present throughout the HTSUS with the
type of facial discrimination, arising from invidious intent,
that is necessary to a finding of facial discrimination.
Consol. Court No. 07-00404                                     Page 4


439, 451 (1991) (“Inherent in the power to tax is the power to

discriminate in taxation.”); Totes-Isotoner Corp. v. United

States, 594 F.3d 1346, 1357, 1359 (Fed. Cir. 2010), cert. denied,

131 S. Ct. 92 (2010), (“[W]e . . .   cannot assume that this

differential treatment of different goods is invidious.”)(Proust,

J., concurring)(noting also that gender- or age-based tariff

classifications which impose burdens on importers rather than

“gender- or age-based classes of people” are not facially

discriminatory).   Thus, no separate fact-finding step is

necessary, with regards to each individual HTSUS subheading that

the Plaintiff challenges, because the gender- and age-based

classifications at issue, regardless of which specific subheading

is referred to, are not facially discriminatory.4

          Moreover, there is no difference in the form of the

multiple classifications that Plaintiffs challenge.   Compare

subheadings 4203.29.30 (men’s gloves) and 4203.29.40 (gloves for

“other persons”), which were challenged in Totes-Isotoner Corp.

v. United States, 32 CIT 739, 569 F. Supp. 2d 1315 (2008), with

6403.99.60 (footwear for men, youths, and boys) and 6403.99.90

(footwear for women), which are among the many tariff subheadings



     4
       Furthermore, as the government correctly notes, Plaintiffs
overlook that this case was dismissed pursuant to USCIT Rule
12(b)(5). Therefore, Plaintiffs’ argument that we failed to make
the necessary findings of fact under USCIT Rule 52(a)(1) must
fail.
Consol. Court No. 07-00404                                   Page 5


challenged by the Plaintiffs.   With regards to both

classifications, the first heading makes reference to the gender

or age of the intended user, then the classification further

distinguishes items by characteristics such as the presence of

lining, material, or simply states the name of the item.5    The

facial form of all challenged headings is the same.    See Appendix

A (listing all headings challenged by Plaintiffs).

          Plaintiff’s second alleged basis for reconsideration

asserts that the court overlooked USCIT Rule 9(b) when ruling

that Plaintiffs must plead sufficient facts to plausibly show

that Congress had an invidious intent to discriminate in adopting

the challenged HTSUS provisions.6   This claim also fails.

          USCIT Rule 9(b) states that “[m]alice, intent,

knowledge, and other conditions of a person’s mind may be alleged


     5
       If anything, close examination of the subheadings reveals
that the intended user’s gender and/or age is but one of many
factors taken into consideration when classifying imports. Most
often, the provisions are concerned with the materials of which
the goods are made or the manufacturing process of the item,
e.g., knitted. Moreover, these are not actual use provisions so
they create no requirement that the goods be used by purchasers
of a particular sex or age. Accordingly, the reference to the
intended user’s gender and age cannot be considered invidious
intent to discriminate.
     6
       Plaintiff also claims, oddly, that the court failed to
articulate the pleading standard on which its prior decision was
based. But our prior opinion states quite clearly that
Plaintiffs were required to allege sufficient facts to make out a
plausible claim of invidious intent to discriminate. Rack Room
Shoes, 36 CIT at __, 821 F. Supp. 2d at 1346. This claim,
therefore, is also unavailing.
Consol. Court No. 07-00404                                      Page 6


generally.”    USCIT R. 9(b).     It follows, certainly, that intent

may be alleged generally.    Nonetheless, Plaintiffs must also

allege facts sufficient to raise a plausible claim.      See, e.g.,

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Totes-

Isotoner, 594 F.3d at 1358 (holding that plaintiffs claiming

discrimination are “required to allege facts sufficient to

establish a governmental purpose to discriminate”).      Rather than

being mutually exclusive, as Plaintiffs seem to suggest, the now-

familiar Twombly standard, with its threshold plausibility

requirement, is supplemental to, and informs the application of,

Rule 9(b).    Accordingly, our dismissal of Plaintiffs’ Amended

Complaints for failure to state a plausible claim is not

inconsistent with USCIT Rule 9(b).

                                CONCLUSION

     For the forgoing reasons, Plaintiff’s motion for rehearing

is denied.

     So Ordered.




                                              /s/ Donald C. Pogue
                                          Donald C. Pogue, Chief Judge
Dated:       June 1, 2012
             New York, New York
Consol. Court No. 07-00404

      Appendix of challenged Tariff classifications1


          Imported Female Product        Imported Male Product
          Heading: 6403: Footwear with   Heading: 6403: Footwear with
          outer soles of rubber,         outer soles of rubber,
          plastics, leather or           plastics, leather or
          composition leather and        composition leather and
          uppers of leather              uppers of leather
  1
             Subheading: 19.70: Sports      Subheading: 19.40: Sports
          footwear, Other, For other     footwear, Other, For men,
          persons, Other                 youths and boys, Other,
                                         Other
          Heading: 6403: Footwear with   Heading: 6403: Footwear with
          outer soles of rubber,         outer soles of rubber,
          plastics, leather or           plastics, leather or
          composition leather and        composition leather and
          uppers of leather              uppers of leather
  2
             Subheading: 19.50: Sports      Subheading: 19.30: Sports
          footwear, Other, For other     footwear, Other, For men,
          persons, Golf Shoes            youths and boys, Other, Golf
                                         Shoes




      1
       The court has organized the bare HTSUS heading numbers
that Plaintiffs submitted in support of their argument that these
provisions facially discriminate based on gender or age.
However, Plaintiffs’ submissions contained multiple
miscategorizations and factual errors, including but not limited
to mislabeling the category under which the tariff heading
allegedly discriminates and not correcting for repeated listings
of HTSUS headings. This appendix represents our best effort to
correct these mistakes and present them in a clear and organized
manner.
Consol. Court No. 07-00404

      Heading: 6403: Footwear with   Heading: 6403: Footwear with
      outer soles of rubber,         outer soles of rubber,
      plastics, leather or           plastics, leather or
      composition leather and        composition leather and
      uppers of leather              uppers of leather
  3
         Subheading: 51.90: Other       Subheading: 51.60: Other
      footwear with outer soles of   footwear with outer soles of
      leather, Covering the ankle,   leather, Covering the ankle,
      Other, Other, For other        Other, Other, For men,
      persons                        youths and boys
      Heading: 6403: Footwear with   Heading: 6403: Footwear with
      outer soles of rubber,         outer soles of rubber,
      plastics, leather or           plastics, leather or
      composition leather and        composition leather and
      uppers of leather              uppers of leather
  4
         Subheading: 59.90: Other       Subheading: 59.60: Other
      footwear with outer soles of   footwear with outer soles of
      leather, Other, Other,         leather, Other, Other,
      Other, For other persons       Other, For men, youths, and
                                     boys
      Heading: 6403: Footwear with   Heading: 6403: Footwear with
      outer soles of rubber,         outer soles of rubber,
      plastics, leather or           plastics, leather or
      composition leather and        composition leather and
      uppers of leather              uppers of leather
  5
         Subheading: 91.90: Other       Subheading: 91.60: Other
      footwear, Covering the         footwear, Covering the
      ankle, Other, Other, For       ankle, Other, Other, For
      other persons                  men, youths, and boys
      Heading: 6403: Footwear with   Heading: 6403: Footwear with
      outer soles of rubber,         outer soles of rubber,
      plastics, leather or           plastics, leather or
      composition leather and        composition leather and
      uppers of leather              uppers of leather
  6
         Subheading: 99.75: Other       Subheading: 99.60: Other
      footwear, Other, Other,        footwear, Other, Other,
      Other, Other, For other        Other, For men, youths, and
      persons, Valued not over       boys
      $2.50
Consol. Court No. 07-00404

      Heading: 6403: Footwear with   Heading: 6403: Footwear with
      outer soles of rubber,         outer soles of rubber,
      plastics, leather or           plastics, leather or
      composition leather and        composition leather and
      uppers of leather              uppers of leather
  7
         Subheading: 99.75: Other       Subheading: 99.60: Other
      footwear, Other, Other,        footwear, Other, Other,
      Other, Other, For other        Other, For men, youths, and
      persons, Valued over $2.50     boys
      Heading: 6406: Parts of        Heading: 6406: Parts of
      footwear (including uppers     footwear (including uppers
      whether or not attached to     whether or not attached to
      soles other than outer         soles other than outer
      soles); removable insoles,     soles); removable insoles,
      heel cushions and similar      heel cushions and similar
      articles; gaiters, leggings    articles; gaiters, leggings
      and similar articles, and      and similar articles, and
  8
      parts thereof                  parts thereof

         Subheading: 10.10: Uppers      Subheading: 10.05: Uppers
      and parts thereof, other       and parts thereof, other
      than stiffeners, Formed        than stiffeners, Formed
      uppers, Of leather or          uppers, Of leather or
      composition leather, For       composition leather, For
      other persons                  men, youths, and boys
      Heading: 6206: Women’s or      Heading: 6205: Men’s or
      girl’s blouses, shirts, and    boy’s shirts
      short-blouses
                                        Subheading: 90.10: Of
  9      Subheading: 10.0040: Of     other textile materials, Of
      silk or silk waste,            silk or silk waste,
      Containing 70 percent or       Containing 70 percent or
      more by weight or silk of      more by weight of silk or
      silk waste                     silk waste
      Heading: 6403: Footwear with   Heading: 6403: Footwear with
      outer soles of rubber,         outer soles of rubber,
      plastics, leather or           plastics, leather or
      composition leather and        composition leather and
      uppers of leather              uppers of leather
 10
         Subheading: 59.90: Other       Subheading: 59.60: Other
      footwear with outer soles of   footwear with outer soles of
      leather, for other persons     leather, for men, youths,
                                     and boys
Consol. Court No. 07-00404

      Heading: 6206: Women’s or      Heading: 6205: Men’s or
      girl’s blouses, shirts, and    boy’s shirts
      short-blouses
 11
                                        Subheading: 20.20: Of
         Subheading: 30.30: Of       cotton, Other
      cotton, Other
      Heading: 6102: Women’s or      Heading: 6101: Men’s or
      girl’s overcoats, carcoats,    boy’s overcoats, carcoats,
      capes, cloaks, anoraks         capes, cloaks, anoraks
      (including ski-jackets),       (including ski-jackets),
      windbreakers, and similar      windbreakers, and similar
      articles, knitted or           articles, knitted or
      crocheted, other than those    crocheted, other than those
 12
      of heading 6104                of heading 6103

         Subheading: 30.10: Of          Subheading: 30.15: Of
      man-made fibers, Other,        man-made fibers, Other,
      Containing 23 percent or       Containing 23 percent or
      more by weight of wool or      more by weight of wool or
      fine animal hair               fine animal hair
      Heading: 6104: Women’s or      Heading: 6103: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than
      shorts (other than             swimwear), knitted or
      swimwear), knitted or          crocheted
 13
      crocheted
                                        Subheading: 10.40: Suits,
         Subheading: 19.10: Suits,   Of other textile materials,
      Of other textile materials,    Of artificial fibers,
      Of artificial fibers,          Containing 23 percent or
      Containing 23 percent or       more by weight of wool or
      more by weight of wool or      fine animal hair
      fine animal hair
Consol. Court No. 07-00404

      Heading: 6104: Women’s or      Heading: 6103: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than
 14   shorts (other than             swimwear), knitted or
      swimwear), knitted or          crocheted
      crocheted
                                        Subheading: 31.00: Suit-
         Subheading: 31.00: Suit-    type jackets and blazers, Of
      type jackets and blazers, Of   wool or fine animal hair
      wool or fine animal hair
      Heading: 6104: Women’s or      Heading: 6103: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than
 15   shorts (other than             swimwear), knitted or
      swimwear), knitted or          crocheted
      crocheted
                                        Subheading: 32.00: Suit-
         Subheading: 32.00: Suit-    type jackets and blazers, Of
      type jackets and blazers, Of   cotton
      cotton
      Heading: 6104: Women’s or      Heading: 6103: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than
      shorts (other than             swimwear), knitted or
 16   swimwear), knitted or          crocheted
      crocheted
                                        Subheading: 33.10: Suit-
         Subheading: 33.10: Suit-    type jackets and blazers, Of
      type jackets and blazers, Of   synthetic fibers, Containing
      synthetic fibers, Containing   23 percent or more by weight
      23 percent or more by weight   of wool or fine animal hair
      of wool or fine animal hair
Consol. Court No. 07-00404

      Heading: 6104: Women’s or      Heading: 6103: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than
      shorts (other than             swimwear), knitted or
 17
      swimwear), knitted or          crocheted
      crocheted
                                        Subheading: 39.10: Suit-
         Subheading: 39.10: Suit-    type jackets and blazers, Of
      type jackets and blazers, Of   other textile materials, Of
      other textile materials, Of    artificial fibers
      artificial fibers
      Heading: 6104: Women’s or      Heading: 6103: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than
      shorts (other than             swimwear), knitted or
      swimwear), knitted or          crocheted
 18
      crocheted
                                        Subheading: 41.20:
         Subheading: 61.0030:        Trousers, bib and brace
      Trousers, bib and brace        overalls, breeches and
      overalls, breeches and         shorts, Of wool or fine
      shorts, Of wool or fine        animal hair, Bib and brace
      animal hair, Bib and brace     overalls
      overalls
      Heading: 6106: Women’s or      Heading: 6105: Men’s or
      girl’s blouses, and shirts,    boy’s shirts, knitted or
      knitted or crocheted           crocheted
 19
         Subheading: 20.10: Of          Subheading: 20.10: Of
      man-made fibers, Containing    man-made fibers, Containing
      23 percent or more by weight   23 percent or more by weight
      of wool or fine animal hair    of wool or fine animal hair
Consol. Court No. 07-00404

      Heading: 6108: Women’s or      Heading: 6107: Men’s or
      girls’ slips, petticoats,      boys’ underpants, briefs,
      briefs, panties,               nightshirts, pajamas,
      nightdresses, pajamas,         bathrobes, dressing gowns
      negligees, bathrobes,          and similar articles,
 20   dressing gowns and similar     knitted or crocheted
      articles, knitted or
      crocheted                         Subheading: 11.00:
                                     Underpants and briefs, Of
         Subheading: 21.00: Briefs   cotton
      or panties, Of cotton
      Heading: 6108: Women’s or      Heading: 6107: Men’s or
      girls’ slips, petticoats,      boys’ underpants, briefs,
      briefs, panties,               nightshirts, pajamas,
      nightdresses, pajamas,         bathrobes, dressing gowns
      negligees, bathrobes,          and similar articles,
      dressing gowns and similar     knitted or crocheted
 21
      articles, knitted or
      crocheted                         Subheading: 12.10:
                                     Underpants and briefs, Of
         Subheading: 22.90: Briefs   man-made fibers
      or panties, Of man-made
      fibers, Other
      Heading: 6108: Women’s or      Heading: 6107: Men’s or
      girls’ slips, petticoats,      boys’ underpants, briefs,
      briefs, panties,               nightshirts, pajamas,
      nightdresses, pajamas,         bathrobes, dressing gowns
      negligees, bathrobes,          and similar articles,
      dressing gowns and similar     knitted or crocheted
      articles, knitted or
 22
      crocheted                         Subheading: 19.10:
                                     Underpants and briefs, Of
         Subheading: 29.10: Briefs   other textile materials,
      or panties, Of other textile   Containing 70 percent or
      materials, Containing 70       more by weight of wool or
      percent or more by weight of   fine animal hair
      wool or fine animal hair
Consol. Court No. 07-00404

      Heading: 6108: Women’s or      Heading: 6107: Men’s or
      girls’ slips, petticoats,      boys’ underpants, briefs,
      briefs, panties,               nightshirts, pajamas,
      nightdresses, pajamas,         bathrobes, dressing gowns
      negligees, bathrobes,          and similar articles,
      dressing gowns and similar     knitted or crocheted
 23
      articles, knitted or
      crocheted                         Subheading: 19.90:
                                     Underpants and briefs, Of
         Subheading: 29.90: Briefs   other textile materials,
      or panties, Of other textile   Other
      materials, Other
      Heading: 6108: Women’s or      Heading: 6107: Men’s or
      girls’ slips, petticoats,      boys’ underpants, briefs,
      briefs, panties,               nightshirts, pajamas,
      nightdresses, pajamas,         bathrobes, dressing gowns
      negligees, bathrobes,          and similar articles,
      dressing gowns and similar     knitted or crocheted
 24
      articles, knitted or
      crocheted                         Subheading: 11.00:
                                     Underpants and briefs, Of
         Subheading: 91.0005:        cotton
      Other, Of cotton, Underwear,
      Underpants
      Heading: 6202: Women’s or      Heading: 6201: Men’s or
      girls’ overcoats, carcoats,    boys’ overcoats, carcoats,
      capes, cloaks, anoraks         capes, cloaks, anoraks
      (including ski-jackets),       (including ski-jackets),
      windbreakers and similar       windbreakers and similar
      articles (including padded,    articles (including padded,
      sleeveless jackets), other     sleeveless jackets), other
      than those of heading 6204     than those of heading 6203
 25
         Subheading: 91.10:             Subheading: 91.10:
      Anoraks (including ski-        Anoraks (including ski-
      jackets), windbreakers, and    jackets), windbreakers, and
      similar articles (including    similar articles (including
      padded, sleeveless jackets),   padded, sleeveless jackets),
      Of wool or fine animal hair,   Of wool or fine animal hair,
      Padded, sleeveless jackets     Padded, sleeveless jackets
Consol. Court No. 07-00404

      Heading: 6204: Women’s or      Heading: 6203: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
 26
      brace overalls, breeches and   shorts (other than swimwear)
      shorts (other than swimwear)
                                        Subheading: 19.10: Suits,
         Subheading: 12.00: Suits,   Of other textile materials,
      Of cotton                      Of cotton
      Heading: 6204: Women’s or      Heading: 6203: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
 27   brace overalls, breeches and   shorts (other than swimwear)
      shorts (other than swimwear)
                                        Subheadings: 19.30:
         Subheadings: 19.20:         Suits, Of other textile
      Suits, Of other textile        materials, Other
      materials, Other
      Heading: 6204: Women’s or      Heading: 6203: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than swimwear)
 28   shorts (other than swimwear)
                                        Subheading: 41.20:
         Subheading: 61.9040:        Trousers, bib and brace
      Trousers, bib and brace        overalls, breeches and
      overalls, breeches and         shorts, Bib and brace
      shorts, Other, Bib and brace   overalls
      overalls
Consol. Court No. 07-00404

      Heading: 6204: Women’s or      Heading: 6203: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than swimwear)
 29   shorts (other than swimwear)
                                        Subheading: 43.40:
         Subheading: 63.35:          Trousers, bib and brace
      Trousers, bib and brace        overalls, breeches and
      overalls, breeches and         shorts, Of synthetic fibers,
      shorts, Of synthetic fibers,   Other
      Other
      Heading: 6204: Women’s or      Heading: 6203: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than swimwear)
      shorts (other than swimwear)
 30                                     Subheading: 49.10:
         Subheading: 69.10:          Trousers, bib and brace
      Trousers, bib and brace        overalls, breeches and
      overalls, breeches and         shorts, Of other textile
      shorts, Of other textile       materials, Of artificial
      materials, Of artificial       fibers, Bib and brace
      fibers, Bib and brace          overalls
      overalls
      Heading: 6204: Women’s or      Heading: 6203: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than swimwear)
      shorts (other than swimwear)
 31                                     Subheading: 49.20:
         Subheading: 69.25:          Trousers, bib and brace
      Trousers, bib and brace        overalls, breeches and
      overalls, breeches and         shorts, Of other textile
      shorts, Of artificial          materials, Of artificial
      fibers, Trousers, breeches     fibers, Trousers, breeches
      and shorts, Other              and shorts, Other
Consol. Court No. 07-00404

      Heading: 6204: Women’s or      Heading: 6203: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than swimwear)
      shorts (other than swimwear)
 32                                     Subheading: 49.40:
         Subheading: 69.40:          Trousers, bib and brace
      Trousers, bib and brace        overalls, breeches and
      overalls, breeches and         shorts, Of other textile
      shorts, Of artificial          materials, Containing 70
      fibers, Of silk or silk        percent or more by weight of
      waste, Containing 70 percent   silk and silk waste
      or more by weight of silk
      and silk waste
      Heading: 6204: Women’s or      Heading: 6203: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than swimwear)
      shorts (other than swimwear)
 33
                                        Subheading: 49.80:
         Subheading: 69.60:          Trousers, bib and brace
      Trousers, bib and brace        overalls, breeches and
      overalls, breeches and         shorts, Of other textile
      shorts, Of artificial          materials, Other
      fibers, Of silk or silk
      waste, Other
      Heading: 6206: Women’s or      Heading: 6205: Men’s or
      girl’s blouses, shirts, and    boy’s shirts
      short-blouses
                                        Subheading: 90.10: Of
 34      Subheading: 10.0040: Of     other textile materials, Of
      silk or silk waste,            silk or silk waste,
      Containing 70 percent or       Containing 70 percent or
      more by weight or silk of      more by weight of silk or
      silk waste                     silk waste
      Heading: 6206: Women’s or      Heading: 6205: Men’s or
      girl’s blouses, shirts, and    boy’s shirts
      short-blouses
 35
                                        Subheading: 90.40: Of
         Subheading: 90.00: Of       other textile materials,
      other textile materials        Other
Consol. Court No. 07-00404

      Heading: 6208: Women’s or      Heading: 6207: Men’s or
      girls’ singlets and other      boys’ singlets and other
      undershirts, slips,            undershirts, underpants,
      petticoats, briefs, panties,   briefs, nightshirts,
      nightdresses, pajamas,         pajamas, bathrobes, dressing
      negligees, bathrobes,          gowns, and similar articles
 36   dressing gowns, and similar
      articles                          Subheading: 11.0000:
                                     Underpants and briefs, Of
         Subheading: 19.2000:        cotton
      Slips and petticoats, Of
      other textile materials, Of
      cotton
      Heading: 6208: Women’s or      Heading: 6207: Men’s or
      girls’ singlets and other      boys’ singlets and other
      undershirts, slips,            undershirts, underpants,
      petticoats, briefs, panties,   briefs, nightshirts,
      nightdresses, pajamas,         pajamas, bathrobes, dressing
      negligees, bathrobes,          gowns, and similar articles
      dressing gowns, and similar
      articles                           Subheading: 11.00:
                                     Underpants and briefs, Of
         Subheading: 91.30: Other,   cotton
      Other
 37
                                     AND

                                     Heading: 6207: Men’s or
                                     boys’ singlets and other
                                     undershirts, underpants,
                                     briefs, nightshirts,
                                     pajamas, bathrobes, dressing
                                     gowns, and similar articles

                                        Subheading: 91.30: Other,
                                     Of cotton, Other
Consol. Court No. 07-00404

      Heading: 6208: Women’s or      Heading: 6207: Men’s or
      girls’ singlets and other      boys’ singlets and other
      undershirts, slips,            undershirts, underpants,
      petticoats, briefs, panties,   briefs, nightshirts,
      nightdresses, pajamas,         pajamas, bathrobes, dressing
      negligees, bathrobes,          gowns, and similar articles
      dressing gowns, and similar
 38
      articles                          Subheading: 99.75: Other,
                                     Of other textile material,
         Subheading: 92.0010:        Of man-made fibers,
      Other, Of man-made fibers,     Bathrobes, dressing gowns
      Bathrobes, dressing gowns      and similar articles
      and similar articles,
      Women’s
      Heading: 6208: Women’s or      Heading: 6207: Men’s or
      girls’ singlets and other      boys’ singlets and other
      undershirts, slips,            undershirts, underpants,
      petticoats, briefs, panties,   briefs, nightshirts,
      nightdresses, pajamas,         pajamas, bathrobes, dressing
      negligees, bathrobes,          gowns, and similar articles
 39   dressing gowns, and similar
      articles                          Subheading: 99.75: Other,
                                     Of other textile material,
         Subheading: 92.0020:        Of man-made fibers,
      Other, Of man-made fibers,     Bathrobes, dressing gowns
      Bathrobes, dressing gowns      and similar articles
      and similar articles, Girls’
Consol. Court No. 07-00404

      Heading: 6208: Women’s or      Heading: 6207: Men’s or
      girls’ singlets and other      boys’ singlets and other
      undershirts, slips,            undershirts, underpants,
      petticoats, briefs, panties,   briefs, nightshirts,
      nightdresses, pajamas,         pajamas, bathrobes, dressing
      negligees, bathrobes,          gowns, and similar articles
      dressing gowns, and similar
      articles                          Subheading: 19.90:
                                     Underpants and briefs, Of
         Subheading: 92.0030:        other textile materials,
      Other, Of man-made fibers,     Other
      Other, Women’s
 40
                                     AND

                                     Heading: 6207: Men’s or
                                     boys’ singlets and other
                                     undershirts, underpants,
                                     briefs, nightshirts,
                                     pajamas, bathrobes, dressing
                                     gowns, and similar articles

                                        Subheading: 99.85: Other,
                                     Of other textile materials,
                                     Of man-made fibers, Other
      Heading: 6208: Women’s or      Heading: 6207: Men’s or
      girls’ singlets and other      boys’ singlets and other
      undershirts, slips,            undershirts, underpants,
      petticoats, briefs, panties,   briefs, nightshirts,
      nightdresses, pajamas,         pajamas, bathrobes, dressing
      negligees, bathrobes,          gowns, and similar articles
 41
      dressing gowns, and similar
      articles                          Subheading: 19.90:
                                     Underpants and briefs, Of
         Subheading: 92.0040:        other textile materials,
      Other, Of man-made fibers,     Other
      Other, Girls’
Consol. Court No. 07-00404

      Heading: 6208: Women’s or      Heading: 6207: Men’s or
      girls’ singlets and other      boys’ singlets and other
      undershirts, slips,            undershirts, underpants,
      petticoats, briefs, panties,   briefs, nightshirts,
      nightdresses, pajamas,         pajamas, bathrobes, dressing
      negligees, bathrobes,          gowns, and similar articles
      dressing gowns, and similar
      articles                          Subheading: 19.90:
                                     Underpants and briefs, Of
         Subheading: 92.0040:        other textile materials,
      Other, Of man-made fibers,     Other
      Other, Girls’
 42
                                     AND

                                     Heading: 6207: Men’s or
                                     boys’ singlets and other
                                     undershirts, underpants,
                                     briefs, nightshirts,
                                     pajamas, bathrobes, dressing
                                     gowns, and similar articles

                                        Subheading: 99.85: Other,
                                     Of other textile materials,
                                     Of man-made fibers, Other
      Heading: 6208: Women’s or      Heading: Men’s or boys’
      girls’ singlets and other      singlets and other
      undershirts, slips,            undershirts, underpants,
      petticoats, briefs, panties,   briefs, nightshirts,
      nightdresses, pajamas,         pajamas, bathrobes, dressing
      negligees, bathrobes,          gowns, and similar articles
 43   dressing gowns, and similar
      articles                          Subheading: 99.40: Other,
                                     Of other textile materials,
         Subheading: 99.2020:        Of wool or fine animal hair,
      Other, Of textile materials,   Other
      Of wool or fine animal hair,
      Other
Consol. Court No. 07-00404

      Heading: 6211: Track suits,    Heading: 6211: Track suits,
      ski-suits and swimwear;        ski-suits and swimwear;
      other garments                 other garments

         Subheading: 20.58: Ski-        Subheading: 20.28: Ski-
 44   suits, Other, Other, Women’s   suits, Other, Other, Men’s
      or girls’, Anoraks             or boys’, Anoraks (including
      (including ski-jackets),       ski-jackets), windbreakers
      windbreakers and similar       and similar articles
      articles (including padded,    (including padded,
      sleeveless jackets) imported   sleeveless jackets) imported
      as part of ski-suits, Other    as part of ski-suits, Other
      Heading: 6211: Track suits,    Heading: 6211: Track suits,
      ski-suits and swimwear;        ski-suits and swimwear;
      other garments                 other garments

 45      Subheading: 20.68: Ski-        Subheading: 20.38: Ski-
      suits, Other, Other, Women’s   suits, Other, Other, Men’s
      or girls’, Trousers and        or boys’, Trousers and
      breeches imported as parts     breeches imported as parts
      of ski-suits, Other            of ski-suits, Other
      Heading: 6211: Track suits,    Heading: 6211: Track suits,
      ski-suits and swimwear;        ski-suits and swimwear;
      other garments                 other garments

 46      Subheading: 49.10: Other       Subheading: 39.10: Other
      garments, women’s or girls’,   garments, men’s or boys’, Of
      Of other textile materials,    other textile materials,
      Contains 70 percent or more    Contains 70 percent or more
      by weight of silk or silk      by weight of silk or silk
      waste                          waste
      Heading: 6211: Track suits,    Heading: 6211: Track suits,
      ski-suits and swimwear;        ski-suits and swimwear;
      other garments                 other garments
 47
         Subheading: 49.90: Other       Subheading: 39.90: Other
      garments, women’s or girls’,   garments, men’s or boys’, Of
      Of other textile materials,    other textile materials,
      Other                          Other
Consol. Court No. 07-00404

      Heading: 6403: Footwear with   Heading: 6403: Footwear with
      outer soles of rubber,         outer soles of rubber,
      plastics, leather or           plastics, leather or
      composition leather and        composition leather and
      uppers of leather              uppers of leather
 48
         Subheading: 19.50: Sports      Subheading: 19.30: Sports
      footwear, Other, For other     footwear, Other, For men,
      persons, Golf Shoes            youths and boys, Other, Golf
                                     Shoes
      Heading: 6403: Footwear with   Heading: 6403: Footwear with
      outer soles of rubber,         outer soles of rubber,
      plastics, leather or           plastics, leather or
      composition leather and        composition leather and
      uppers of leather              uppers of leather
 49
         Subheading: 51.90: Other       Subheading: 51.60: Other
      footwear with outer soles of   footwear with outer soles of
      leather, Covering the ankle,   leather, Covering the ankle,
      Other, Other, For other        Other, Other, For men,
      persons                        youths and boys
      Heading: 6403: Footwear with   Heading: 6403: Footwear with
      outer soles of rubber,         outer soles of rubber,
      plastics, leather or           plastics, leather or
      composition leather and        composition leather and
      uppers of leather              uppers of leather
 50
         Subheading:59.90: Other        Subheading: 59.60: Other
      footwear with outer soles of   footwear with outer soles of
      leather, Other, Other,         leather, Other, Other,
      Other, For other persons       Other, For men, youths, and
                                     boys
      Heading: 6403: Footwear with   Heading: 6403: Footwear with
      outer soles of rubber,         outer soles of rubber,
      plastics, leather or           plastics, leather or
      composition leather and        composition leather and
      uppers of leather              uppers of leather
 51
         Subheading: 91.90: Other       Subheading: 91.60: Other
      footwear, Covering the         footwear, Covering the
      ankle, Other, Other, For       ankle, Other, Other, For
      other persons                  men, youths, and boys
Consol. Court No. 07-00404

      Heading: 6403: Footwear with   Heading: 6403: Footwear with
      outer soles of rubber,         outer soles of rubber,
      plastics, leather or           plastics, leather or
      composition leather and        composition leather and
      uppers of leather              uppers of leather
 52
         Subheading: 99.90: Other       Subheading: 99.60: Other
      footwear, Other, Other,        footwear, Other, Other,
      Other, Other, For other        Other, For men, youths, and
      persons, Valued over $2.50     boys
      Heading: 6406: Parts of        Heading: 6406: Parts of
      footwear (including uppers     footwear (including uppers
      whether or not attached to     whether or not attached to
      soles other than outer         soles other than outer
      soles); removable insoles,     soles); removable insoles,
      heel cushions and similar      heel cushions and similar
      articles; gaiters, leggings    articles; gaiters, leggings
      and similar articles, and      and similar articles, and
 53
      parts thereof                  parts thereof

         Subheading: 10.10: Uppers      Subheading: 10.05: Uppers
      and parts thereof, other       and parts thereof, other
      than stiffeners, Formed        than stiffeners, Formed
      uppers, Of leather or          uppers, Of leather or
      composition leather, For       composition leather, For
      other persons                  men, youths, and boys
      Heading: 6102: Women’s or      Heading: 6101: Men’s or
      girl’s overcoats, carcoats,    boy’s overcoats, carcoats,
      capes, cloaks, anoraks         capes, cloaks, anoraks
      (including ski-jackets),       (including ski-jackets),
      windbreakers, and similar      windbreakers, and similar
      articles, knitted or           articles, knitted or
 54   crocheted, other than those    crocheted, other than those
      of heading 6104                of heading 6103

         Subheading: 30.05: Of          Subheading: 30.10: Of
      man-made fibers, Containing    man-made fibers, Containing
      25 percent or more by weight   25 percent or more by weight
      of leather                     of leather
Consol. Court No. 07-00404

      Heading: 6104: Women’s or      Heading: 6103: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than
      shorts (other than             swimwear), knitted or
 55   swimwear), knitted or          crocheted
      crocheted
                                        Subheading: 10.20: Suits,
         Subheading: 13.10: Suits,   Of synthetic fibers,
      Of synthetic fibers,           Containing 23 percent or
      Containing 23 percent or       more by weight of wool or
      more by weight of wool or      fine animal hair
      fine animal hair
      Heading: 6104: Women’s or      Heading: 6103: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than
 56
      shorts (other than             swimwear), knitted or
      swimwear), knitted or          crocheted
      crocheted
                                        Subheading: 10.30: Suits,
         Subheading: 13.20: Suits,   Of synthetic fibers, Other
      Of synthetic fibers, Other
      Heading: 6104: Women’s or      Heading: 6103: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than
      shorts (other than             swimwear), knitted or
      swimwear), knitted or          crocheted
 57   crocheted
                                        Subheading: 39.40: Suit-
         Subheading: 39.2040:        type jackets and blazers, Of
      Suit-type jackets and          other textile materials,
      blazers, Of other textile      Contains 70 percent or more
      materials, Other, Other, Of    by weight of silk or silk
      silk, Contains 70 percent or   waste
      more by weight of silk or
      silk waste
Consol. Court No. 07-00404

      Heading: 6104: Women’s or      Heading: 6103: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than
      shorts (other than             swimwear), knitted or
 58
      swimwear), knitted or          crocheted
      crocheted
                                        Subheading: 39.80: Suit-
         Subheading: 39.20: Suit-    type jackets and blazers, Of
      type jackets and blazers, Of   other textile materials,
      other textile materials,       Other
      Other
Consol. Court No. 07-00404

      Heading: 6104: Women’s or      Heading: 6103: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than
      shorts (other than             swimwear), knitted or
      swimwear), knitted or          crocheted
      crocheted
                                        Subheading: 41.10:
         Subheading: 61.0010:        Trousers, bib and brace
      Trousers, bib and brace        overalls, breeches and
      overalls, breeches and         shorts, Of wool or fine
      shorts, Of wool or fine        animal hair, Trousers,
      animal hair, Trousers,         breeches and shorts
      breeches
 59
      AND

      Heading: 6104: Women’s or
      girl’s suits, ensembles,
      suit-type jackets, blazers,
      dresses, skirts, divided
      skirts, trousers, bib and
      brace overalls, breeches and
      shorts (other than
      swimwear), knitted or
      crocheted

         Subheading: 61.0020:
      Trousers, bib and brace
      overalls, breeches and
      shorts, Of wool or fine
      animal hair, shorts
Consol. Court No. 07-00404

      Heading: 6104: Women’s or      Heading: 6103: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than
      shorts (other than             swimwear), knitted or
 60
      swimwear), knitted or          crocheted
      crocheted
                                        Subheading: 42.10:
         Subheading: 62.20:          Trousers, bib and brace
      Trousers, bib and brace        overalls, breeches and
      overalls, breeches and         shorts, Of cotton, Trousers,
      shorts, Of cotton, Other       breeches and shorts
      Heading: 6104: Women’s or      Heading: 6103: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than
      shorts (other than             swimwear), knitted or
      swimwear), knitted or          crocheted
 61   crocheted
                                        Subheading: 43.10:
         Subheading: 63.15:          Trousers, bib and brace
      Trousers, bib and brace        overalls, breeches and
      overalls, breeches and         shorts, Of synthetic fibers,
      shorts, Of synthetic fibers,   Trousers, breeches and
      Other, Containing 23 percent   shorts, Containing 23
      or more by weight of wool or   percent or more by weight of
      fine animal hair               wool or fine animal hair
      Heading: 6106: Women’s or      Heading: 6105: Men’s or
      girl’s blouses, and shirts,    boy’s shirts, knitted or
      knitted or crocheted           crocheted
 62
         Subheading: 90.10: Of          Subheading: 90.10: Of
      other textile materials, Of    other textile materials, Of
      wool or fine animal hair       wool or fine animal hair
      Heading: 6106: Women’s or      Heading: 6105: Men’s or
      girl’s blouses, and shirts,    boy’s shirts, knitted or
      knitted or crocheted           crocheted
 63
         Subheading: 90.30: Of          Subheading: 90.80: Of
      other textile materials,       other textile materials,
      Other                          Other
Consol. Court No. 07-00404

      Heading: 6108: Women’s or      Heading: 6107: Men’s or
      girls’ slips, petticoats,      boys’ underpants, briefs,
      briefs, panties,               nightshirts, pajamas,
      nightdresses, pajamas,         bathrobes, dressing gowns
      negligees, bathrobes,          and similar articles,
      dressing gowns and similar     knitted or crocheted
 64
      articles, knitted or
      crocheted                         Subheading: 21.00:
                                     Nightshirts and pajamas, Of
         Subheading: 31.00:          cotton
      Nightdresses and pajamas, Of
      cotton
      Heading: 6108: Women’s or      Heading: 6107: Men’s or
      girls’ slips, petticoats,      boys’ underpants, briefs,
      briefs, panties,               nightshirts, pajamas,
      nightdresses, pajamas,         bathrobes, dressing gowns
      negligees, bathrobes,          and similar articles,
      dressing gowns and similar     knitted or crocheted
      articles, knitted or
 65   crocheted                         Subheading: 29.50:
                                     Nightshirts and pajamas, Of
         Subheading: 39.40:          other textile materials,
      Nightdresses and pajamas, Of   Containing 70 percent or
      other textile materials,       more by weight of silk or
      Containing 70 percent or       silk waste
      more by weight of silk or
      silk waste
      Heading: 6108: Women’s or      Heading: 6107: Men’s or
      girls’ slips, petticoats,      boys’ underpants, briefs,
      briefs, panties,               nightshirts, pajamas,
      nightdresses, pajamas,         bathrobes, dressing gowns
      negligees, bathrobes,          and similar articles,
      dressing gowns and similar     knitted or crocheted
 67   articles, knitted or
      crocheted                         Subheading: 29.90:
                                     Nightshirts and pajamas, Of
         Subheading: 39.80:          other textile materials,
      Nightdresses and pajamas, Of   Other
      other textile materials,
      Other
Consol. Court No. 07-00404

      Heading: 6108: Women’s or      Heading: 6107: Men’s or
      girls’ slips, petticoats,      boys’ underpants, briefs,
      briefs, panties,               nightshirts, pajamas,
      nightdresses, pajamas,         bathrobes, dressing gowns
      negligees, bathrobes,          and similar articles,
 68   dressing gowns and similar     knitted or crocheted
      articles, knitted or
      crocheted                         Subheading: 91.00: Other,
                                     Of cotton
         Subheading: 91.00: Other,
      Of cotton
      Heading: 6108: Women’s or      Heading: 6107: Men’s or
      girls’ slips, petticoats,      boys’ underpants, briefs,
      briefs, panties,               nightshirts, pajamas,
      nightdresses, pajamas,         bathrobes, dressing gowns
      negligees, bathrobes,          and similar articles,
      dressing gowns and similar     knitted or crocheted
 69
      articles, knitted or
      crocheted                         Subheading: 99.20: Other,
                                     Of other textile materials,
         Subheading: 99.20: Other,   Of wool or fine animal hair
      Of other textile materials,
      Of wool or fine animal hair
      Heading: 6108: Women’s or      Heading: 6107: Men’s or
      girls’ slips, petticoats,      boys’ underpants, briefs,
      briefs, panties,               nightshirts, pajamas,
      nightdresses, pajamas,         bathrobes, dressing gowns
      negligees, bathrobes,          and similar articles,
      dressing gowns and similar     knitted or crocheted
      articles, knitted or
 70
      crocheted                         Subheading: 99.50: Other,
                                     Of other textile materials,
         Subheading: 99.50: Other,   Containing 70 percent or
      Of other textile materials,    more by weight of silk or
      Containing 70 percent or       silk waste
      more by weight of silk or
      silk waste
Consol. Court No. 07-00404

      Heading: 6108: Women’s or      Heading: 6107: Men’s or
      girls’ slips, petticoats,      boys’ underpants, briefs,
      briefs, panties,               nightshirts, pajamas,
      nightdresses, pajamas,         bathrobes, dressing gowns
      negligees, bathrobes,          and similar articles,
      dressing gowns and similar     knitted or crocheted
 71
      articles, knitted or
      crocheted                         Subheading: 99.90: Other,
                                     Of other textile materials,
         Subheading: 99.90: Other,   Other
      Of other textile materials,
      Other
      Heading: 6112: Track suits,    Heading: 6112: Track suits,
      ski-suits and swimwear,        ski-suits and swimwear,
      knitted or crocheted           knitted or crocheted
 72
         Subheading: 41.00:             Subheading: 31.00: Men’s
      Women’s or girls’ swimwear,    or boys’ swimwear, Of
      Of synthetic fibers            synthetic fibers
      Heading: 6202: Women’s or      Heading: 6201: Men’s or
      girls’ overcoats, carcoats,    boys’ overcoats, carcoats,
      capes, cloaks, anoraks         capes, cloaks, anoraks
      (including ski-jackets),       (including ski-jackets),
      windbreakers and similar       windbreakers and similar
      articles (including padded,    articles (including padded,
 73   sleeveless jackets), other     sleeveless jackets), other
      than those of heading 6204     than those of heading 6203

         Subheading: 12.20:             Subheading: 12.20:
      Overcoats, carcoats, capes,    Overcoats, carcoats, capes,
      cloaks and similar coats, Of   cloaks and similar coats, Of
      cotton, Other                  cotton, Other
Consol. Court No. 07-00404

      Heading: 6202: Women’s or      Heading: 6201: Men’s or
      girls’ overcoats, carcoats,    boys’ overcoats, carcoats,
      capes, cloaks, anoraks         capes, cloaks, anoraks
      (including ski-jackets),       (including ski-jackets),
      windbreakers and similar       windbreakers and similar
      articles (including padded,    articles (including padded,
      sleeveless jackets), other     sleeveless jackets), other
      than those of heading 6204     than those of heading 6203
 74
         Subheading: 13.30:             Subheading: 13.30:
      Overcoats, carcoats, capes,    Overcoats, carcoats, capes,
      cloaks and similar coats, Of   cloaks and similar coats, Of
      man-made fibers, Other,        man-made fibers, Other,
      Containing 36 percent or       Containing 36 percent or
      more by weight of wool or      more by weight of wool or
      fine animal hair               fine animal hair
      Heading: 6202: Women’s or      Heading: 6201: Men’s or
      girls’ overcoats, carcoats,    boys’ overcoats, carcoats,
      capes, cloaks, anoraks         capes, cloaks, anoraks
      (including ski-jackets),       (including ski-jackets),
      windbreakers and similar       windbreakers and similar
      articles (including padded,    articles (including padded,
      sleeveless jackets), other     sleeveless jackets), other
      than those of heading 6204     than those of heading 6203
 75
         Subheading: 91.20:             Subheading: 91.20:
      Anoraks (including ski-        Anoraks (including ski-
      jackets), windbreakers and     jackets), windbreakers and
      similar articles (including    similar articles (including
      padded, sleeveless jackets),   padded, sleeveless jackets),
      Of wool or fine animal hair,   Of wool or fine animal hair,
      Other                          Other
Consol. Court No. 07-00404

      Heading: 6202: Women’s or      Heading: 6201: Men’s or
      girls’ overcoats, carcoats,    boys’ overcoats, carcoats,
      capes, cloaks, anoraks         capes, cloaks, anoraks
      (including ski-jackets),       (including ski-jackets),
      windbreakers and similar       windbreakers and similar
      articles (including padded,    articles (including padded,
      sleeveless jackets), other     sleeveless jackets), other
 76   than those of heading 6204     than those of heading 6203

         Subheading: 92.20:             Subheading: 92.20:
      Anoraks (including ski-        Anoraks (including ski-
      jackets), windbreakers and     jackets), windbreakers and
      similar articles (including    similar articles (including
      padded, sleeveless jackets),   padded, sleeveless jackets),
      Of cotton, Other, Other        Of cotton, Other, Other
      Heading: 6202: Women’s or      Heading: 6201: Men’s or
      girls’ overcoats, carcoats,    boys’ overcoats, carcoats,
      capes, cloaks, anoraks         capes, cloaks, anoraks
      (including ski-jackets),       (including ski-jackets),
      windbreakers and similar       windbreakers and similar
      articles (including padded,    articles (including padded,
      sleeveless jackets), other     sleeveless jackets), other
      than those of heading 6204     than those of heading 6203
 77
         Subheading: 99.90:             Subheading: 99.90:
      Anoraks (including ski-        Anoraks (including ski-
      jackets), windbreakers and     jackets), windbreakers and
      similar articles (including    similar articles (including
      padded, sleeveless jackets),   padded, sleeveless jackets),
      Of other textile materials,    Of other textile materials,
      Other                          Other
      Heading: 6204: Women’s or      Heading: 6203: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than swimwear)
      shorts (other than swimwear)
 78
                                        Subheading: 11.60: Suits,
         Subheading: 11.00: Suits,   Of wool or fine animal hair,
      Of wool or fine animal hair    Other, Of worsted wool
                                     fabric, made of wool yam
                                     having an average fiber
                                     diameter of 18.5 microns or
                                     less
Consol. Court No. 07-00404

      Heading: 6204: Women’s or      Heading: 6203: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
 79
      brace overalls, breeches and   shorts (other than swimwear)
      shorts (other than swimwear)
                                        Subheading: 11.90: Suits,
         Subheading: 11.00: Suits,   Of wool or fine animal hair,
      Of wool or fine animal hair    Other, Other
      Heading: 6204: Women’s or      Heading: 6203: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than swimwear)
 80   shorts (other than swimwear)
                                        Subheading: 12.10: Suits,
         Subheading: 13.10: Suits,   Of synthetic fibers,
      Of synthetic fibers,           Containing 36 percent or
      Containing 36 percent or       more by weight of wool or
      more by weight of wool or      fine animal hair
      fine animal hair
      Heading: 6204: Women’s or      Heading: 6203: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than swimwear)
      shorts (other than swimwear)
 81
                                        Subheading: 19.20: Suits,
         Subheading: 19.10: Suits,   Of other textile materials,
      Of other textile materials,    Of artificial fibers,
      Of artificial fibers,          Containing 36 percent or
      Containing 36 percent or       more by weight of wool or
      more by weight of wool or      fine animal hair
      fine animal hair
Consol. Court No. 07-00404

      Heading: 6204: Women’s or      Heading: 6203: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than swimwear)
 82   shorts (other than swimwear)
                                        Subheading: 19.50: Suits,
         Subheading: 19.40: Suits,   Of other textile materials,
      Of other textile materials,    Containing 70 percent or
      Containing 70 percent or       more by weight of silk or
      more by weight of silk or      silk waste
      silk waste
      Heading: 6204: Women’s or      Heading: 6203: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
 83   brace overalls, breeches and   shorts (other than swimwear)
      shorts (other than swimwear)
                                        Subheading: 19.90: Suits,
         Subheading: 19.80: Suits,   Of other textile materials,
      Of other textile materials,    Other
      Other
      Heading: 6204: Women’s or      Heading: 6203: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than swimwear)
 84
      shorts (other than swimwear)
                                        Subheading: 39.90: Suit-
         Subheading: 39.80: Suit-    type jackets and blazers, Of
      type jackets and blazers, Of   other textile materials,
      other textile materials,       Other
      Other, Other
Consol. Court No. 07-00404

      Heading: 6204: Women’s or      Heading: 6203: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than swimwear)
      shorts (other than swimwear)
                                        Subheading: 41.12:
 85      Subheading: 61.90:          Trousers, bib and brace
      Trousers, bib and brace        overalls, breeches and
      overalls, breeches and         shorts, Of wool or fine
      shorts, Of wool or fine        animal hair, Trousers,
      animal hair, Other             breeches and shorts, Other,
                                     Trousers of worsted wool
                                     fabric, made of wool yam
                                     having an average fiber
                                     diameter of 18.5 microns or
                                     less
      Heading: 6204: Women’s or      Heading: 6203: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than swimwear)
      shorts (other than swimwear)
 86
                                        Subheading: 41.18:
         Subheading: 61.90:          Trousers, bib and brace
      Trousers, bib and brace        overalls, breeches and
      overalls, breeches and         shorts, Of wool or fine
      shorts, Of wool or fine        animal hair, Trousers,
      animal hair, Other             breeches and shorts, Other,
                                     Other
      Heading: 6204: Women’s or      Heading: 6203: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than swimwear)
 87   shorts (other than swimwear)
                                        Subheading: 42.20:
         Subheading: 62.20:          Trousers, bib and brace
      Trousers, bib and brace        overalls, breeches and
      overalls, breeches and         shorts, Of cotton, Other,
      shorts, Of cotton, Other,      Bib and brace overalls
      Bib and brace overalls
Consol. Court No. 07-00404

      Heading: 6204: Women’s or      Heading: 6203: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than swimwear)
      shorts (other than swimwear)
 88                                     Subheading: 43.30:
         Subheading: 63.25:          Trousers, bib and brace
      Trousers, bib and brace        overalls, breeches and
      overalls, breeches and         shorts, Of synthetic fibers,
      shorts, Of synthetic fibers,   Other, Other, Containing 36
      Other, Other, Containing 36    percent or more by weight of
      percent or more by weight of   wool or fine animal hair
      wool or fine animal hair
      Heading: 6204: Women’s or      Heading: 6203: Men’s or
      girl’s suits, ensembles,       boy’s suits, ensembles,
      suit-type jackets, blazers,    suit-type jackets, blazers,
      dresses, skirts, divided       trousers, bib and brace
      skirts, trousers, bib and      overalls, breeches and
      brace overalls, breeches and   shorts (other than swimwear)
      shorts (other than swimwear)
                                        Subheading: 49.2005:
 89      Subheading: 69.20:          Trousers, bib and brace
      Trousers, bib and brace        overalls, breeches and
      overalls, breeches and         shorts, Of other textile
      shorts, Of artificial          materials, Of artificial
      fibers, Trousers, breeches     fibers, Trousers, breeches
      and shorts, Containing 36      and shorts, Other,
      percent or more by weight of   Containing 36 percent or
      wool or fine animal hair       more by weight of wool or
                                     fine animal hair
      6206: Women’s or girl’s        Heading: 6205: Men’s or
      blouses, shirts, and short-    boy’s shirts
      blouses
 90
                                        Subheading: 20.20: Of
         Subheading: 30.30: Of       cotton, Other
      cotton, Other, Other
      6206: Women’s or girl’s        Heading: 6205: Men’s or
      blouses, shirts, and short-    boy’s shirts
      blouses
 91                                     Subheading: 90.07: Of
         Subheading: 20.30: Of       other textile materials, Of
      wool or fine animal hair,      wool or fine animal hair,
      Other, Other                   Other
Consol. Court No. 07-00404

      6206: Women’s or girl’s        Heading: 6205: Men’s or
      blouses, shirts, and short-    boy’s shirts
      blouses
                                        Subheading: 90.07: Of
 92      Subheading: 20.20: Of       other textile materials, Of
      wool or fine animal hair,      wool or fine animal hair,
      Other, Containing 30 percent   Other
      or more by weight of silk or
      silk waste
      6206: Women’s or girl’s        Heading: 6205: Men’s or
      blouses, shirts, and short-    boy’s shirts
      blouses
 93
                                        Subheading: 90.30: Of
         Subheading: 10.00: Of       other textile materials, Of
      silk or silk waste             silk or silk waste, Other
      Heading: 6208: Women’s or      Heading: 6207: Men’s or
      girls’ singlets and other      boys’ singlets and other
      undershirts, slips,            undershirts, underpants,
      petticoats, briefs, panties,   briefs, nightshirts,
      nightdresses, pajamas,         pajamas, bathrobes, dressing
      negligees, bathrobes,          gowns, and similar articles
      dressing gowns, and similar
 94   articles                          Subheading: 19.10:
                                     Underpants and briefs, Of
         Subheading: 99.3020:        other textile materials,
      Other, Of other textile        Containing 70 percent or
      materials, Of silk or silk     more by weight of silk or
      waste, Containing 70 percent   silk waste
      or more by weight of silk or
      silk waste, Other
      Heading: 6208: Women’s or      Heading: 6207: Men’s or
      girls’ singlets and other      boys’ singlets and other
      undershirts, slips,            undershirts, underpants,
      petticoats, briefs, panties,   briefs, nightshirts,
      nightdresses, pajamas,         pajamas, bathrobes, dressing
      negligees, bathrobes,          gowns, and similar articles
 95   dressing gowns, and similar
      articles                          Subheading: 19.9030:
                                     Underpants and briefs, Of
         Subheading: 99.2020:        other textile materials,
      Other, Of other textile        Other, Other
      materials, Of wool or fine
      animal hair, Other
Consol. Court No. 07-00404

      Heading: 6208: Women’s or      Heading: 6207: Men’s or
      girls’ singlets and other      boys’ singlets and other
      undershirts, slips,            undershirts, underpants,
      petticoats, briefs, panties,   briefs, nightshirts,
      nightdresses, pajamas,         pajamas, bathrobes, dressing
      negligees, bathrobes,          gowns, and similar articles
 96   dressing gowns, and similar
      articles                          Subheading: 19.9030:
                                     Underpants and briefs, Of
         Subheading: 99.5020:        other textile materials,
      Other, Of other textile        Other, Other
      materials, Of silk or silk
      waste, Other, Other
      Heading: 6208: Women’s or      Heading: 6207: Men’s or
      girls’ singlets and other      boys’ singlets and other
      undershirts, slips,            undershirts, underpants,
      petticoats, briefs, panties,   briefs, nightshirts,
      nightdresses, pajamas,         pajamas, bathrobes, dressing
      negligees, bathrobes,          gowns, and similar articles
 97
      dressing gowns, and similar
      articles                          Subheading: 19.9030:
                                     Underpants and briefs, Of
         Subheading: 99.8020:        other textile materials,
      Other, Of other textile        Other, Other
      materials, Other, Other
      Heading: 6208: Women’s or      Heading: 6207: Men’s or
      girls’ singlets and other      boys’ singlets and other
      undershirts, slips,            undershirts, underpants,
      petticoats, briefs, panties,   briefs, nightshirts,
      nightdresses, pajamas,         pajamas, bathrobes, dressing
      negligees, bathrobes,          gowns, and similar articles
 98
      dressing gowns, and similar
      articles                          Subheading: 91.10: Other,
                                     Of cotton, Bathrobes, dress
         Subheading: 91.10: Other,   gowns and similar articles
      Of cotton, Bathrobes, dress
      gowns and similar articles
Consol. Court No. 07-00404

       Heading: 6208: Women’s or      Heading: 6207: Men’s or
       girls’ singlets and other      boys’ singlets and other
       undershirts, slips,            undershirts, underpants,
       petticoats, briefs, panties,   briefs, nightshirts,
       nightdresses, pajamas,         pajamas, bathrobes, dressing
       negligees, bathrobes,          gowns, and similar articles
       dressing gowns, and similar
 99
       articles                          Subheading: 99.9010:
                                      Other, Of other textile
          Subheading: 99.8010:        materials, Other, Bathrobes,
       Other, Of other textile        dress gowns and similar
       materials, Other, Bathrobes,   articles
       dress gowns and similar
       articles
       Heading: 6208: Women’s or      Heading: 6207: Men’s or
       girls’ singlets and other      boys’ singlets and other
       undershirts, slips,            undershirts, underpants,
       petticoats, briefs, panties,   briefs, nightshirts,
       nightdresses, pajamas,         pajamas, bathrobes, dressing
       negligees, bathrobes,          gowns, and similar articles
 100
       dressing gowns, and similar
       articles                          Subheading: 99.9040:
                                      Other, Of other textile
          Subheading: 99.8020:        materials, Other, Other
       Other, Of other textile
       materials, Other, Other
       Heading: 6211: Track suits,    Heading: 6211: Track suits,
       ski-suits and swimwear;        ski-suits and swimwear;
       other garments                 other garments
 101
          Subheading: 12.10:             Subheading: 11.10:
       Swimwear, Women’s or girls’,   Swimwear, Men’s or boys’, Of
       Of man-made fibers             man-made fibers
       Heading: 6211: Track suits,    Heading: 6211: Track suits,
       ski-suits and swimwear;        ski-suits and swimwear;
       other garments                 other garments

 102      Subheading: 12.40:             Subheading: 11.40:
       Swimwear, Women’s or girls’,   Swimwear, Men’s or boys’,
       Containing 70 percent or       Containing 70 percent or
       more by weight of silk or      more by weight of silk or
       silk waste                     silk waste
Consol. Court No. 07-00404

       Heading: 6403: Footwear with   Heading: 6403: Footwear with
       outer soles of rubber,         outer soles of rubber,
       plastics, leather or           plastics, leather or
       composition leather and        composition leather and
       uppers of leather              uppers of leather
 103
          Subheading: 19.70: Sports      Subheading: 19.40: Sports
       footwear, Other, For other     footwear, Other, For men,
       persons, Other                 youths and boys, Other,
                                      Other
       Heading: 6403: Footwear with   Heading: 6403: Footwear with
       outer soles of rubber,         outer soles of rubber,
       plastics, leather or           plastics, leather or
       composition leather and        composition leather and
       uppers of leather              uppers of leather
 104
          Subheading: 99.75: Other       Subheading: 99.60: Other
       footwear, Other, Other,        footwear, Other, Other,
       Other, Other, For other        Other, For men, youths, and
       persons, Valued not over       boys
       $2.50
       Heading: 4203: Articles of     Heading: 4203: Articles of
       apparel and clothing           apparel and clothing
       accessories, of leather or     accessories, of leather or
       of composition leather         of composition leather
 105
          Subheading: 29.4000:           Subheading: 29.3010:
       Gloves, mittens and mitts,     Gloves, mittens and mitts,
       Other, Other, Other, For       Other, Other, Other, Men’s,
       other persons, Not lined       Not lined
       Heading: 4203: Articles of     Heading: 4203: Articles of
       apparel and clothing           apparel and clothing
       accessories, of leather or     accessories, of leather or
       of composition leather         of composition leather
 106
          Subheading: 29.5000:           Subheading: 29.3020:
       Gloves, mittens and mitts,     Gloves, mittens and mitts,
       Other, Other, Other, For       Other, Other, Other, Men’s,
       other persons, Lined           Lined
Consol. Court No. 07-00404

       Heading: 6202: Women’s or      Heading: 6201: Men’s or
       girls’ overcoats, carcoats,    boys’ overcoats, carcoats,
       capes, cloaks, anoraks         capes, cloaks, anoraks
       (including ski-jackets),       (including ski-jackets),
       windbreakers and similar       windbreakers and similar
       articles (including padded,    articles (including padded,
       sleeveless jackets), other     sleeveless jackets), other
       than those of heading 6204     than those of heading 6203
 107
          Subheading: 93.4011:           Subheading: 93.2511:
       Anoraks (including ski-        Anoraks (including ski-
       jackets), windbreakers, and    jackets), windbreakers, and
       similar articles (including    similar articles (including
       padded, sleeveless jackets),   padded, sleeveless jackets),
       Of man-made fibers, Other,     Of man-made fibers, Other,
       Other, Containing 36 percent   Other, Containing 36 percent
       or more by weight of wool or   or more by weight of wool or
       fine animal hair, Women’s      fine animal hair, Men’s
       Heading: 6204: Women’s or      Heading: 6203: Men’s or
       girl’s suits, ensembles,       boy’s suits, ensembles,
       suit-type jackets, blazers,    suit-type jackets, blazers,
       dresses, skirts, divided       trousers, bib and brace
       skirts, trousers, bib and      overalls, breeches and
 108   brace overalls, breeches and   shorts (other than swimwear)
       shorts (other than swimwear)
                                         Subheading: 12.2010:
          Subheading: 13.2010:        Suits, Of synthetic fibers,
       Suits, Of synthetic fibers,    Other, Men’s
       Other, Women’s
       Heading: 6204: Women’s or      Heading: 6203: Men’s or
       girl’s suits, ensembles,       boy’s suits, ensembles,
       suit-type jackets, blazers,    suit-type jackets, blazers,
       dresses, skirts, divided       trousers, bib and brace
       skirts, trousers, bib and      overalls, breeches and
       brace overalls, breeches and   shorts (other than swimwear)
 109   shorts (other than swimwear)
                                         Subheading: 33.10: Suit-
          Subheading: 33.40: Suit-    type jackets and blazers, Of
       type jackets and blazers, Of   synthetic fibers, Containing
       synthetic fibers, Containing   36 percent or more by weight
       36 percent or more by weight   of wool or fine animal hair
       of wool or fine animal hair
Consol. Court No. 07-00404

       6206: Women’s or girl’s        Heading: 6205: Men’s or
       blouses, shirts, and short-    boy’s shirts
       blouses
 110                                     Subheading: 30.20: Of
          Subheading: 40.30: Of       man-made fibers, Other,
       man-made fibers, Other,        Other
       Other
       Heading: 6202: Women’s or      Heading: 6201: Men’s or
       girls’ overcoats, carcoats,    boys’ overcoats, carcoats,
       capes, cloaks, anoraks         capes, cloaks, anoraks
       (including ski-jackets),       (including ski-jackets),
       windbreakers and similar       windbreakers and similar
       articles (including padded,    articles (including padded,
       sleeveless jackets), other     sleeveless jackets), other
       than those of heading 6204     than those of heading 6203
 111
          Subheading: 93.4011:           Subheading: 93.2511:
       Anoraks (including ski-        Anoraks (including ski-
       jackets), windbreakers, and    jackets), windbreakers, and
       similar articles (including    similar articles (including
       padded, sleeveless jackets),   padded, sleeveless jackets),
       Of man-made fibers, Other,     Of man-made fibers, Other,
       Other, Containing 36 percent   Other, Containing 36 percent
       or more by weight of wool or   or more by weight of wool or
       fine animal hair, Women’s      fine animal hair, Men’s
       Heading: 6204: Women’s or      Heading: 6203: Men’s or
       girl’s suits, ensembles,       boy’s suits, ensembles,
       suit-type jackets, blazers,    suit-type jackets, blazers,
       dresses, skirts, divided       trousers, bib and brace
       skirts, trousers, bib and      overalls, breeches and
 112   brace overalls, breeches and   shorts (other than swimwear)
       shorts (other than swimwear)
                                         Subheading: 12.2010:
          Subheading: 13.2010:        Suits, Of synthetic fibers,
       Suits, Of synthetic fibers,    Other, Men’s
       Other, Women’s
Consol. Court No. 07-00404

        Heading: 6204: Women’s or      Heading: 6203: Men’s or
        girl’s suits, ensembles,       boy’s suits, ensembles,
        suit-type jackets, blazers,    suit-type jackets, blazers,
        dresses, skirts, divided       trousers, bib and brace
        skirts, trousers, bib and      overalls, breeches and
        brace overalls, breeches and   shorts (other than swimwear)
 113    shorts (other than swimwear)
                                          Subheading: 33.10: Suit-
           Subheading: 33.40: Suit-    type jackets and blazers, Of
        type jackets and blazers, Of   synthetic fibers, Containing
        synthetic fibers, Containing   36 percent or more by weight
        36 percent or more by weight   of wool or fine animal hair
        of wool or fine animal hair
        Heading: 6206: Women’s or      Heading: 6205: Men’s or
        girl’s blouses, shirts, and    boy’s shirts
        short-blouses
 114                                      Subheading: 30.20: Of
           Subheading: 40.30: Of       man-made fibers, Other,
        man-made fibers, Other,        Other
        Other
       Discrimination Against Females and/or Males based on Age
        Baby Products                  Female/Male Imports
        Heading: 6111: Babies’         Heading: 6103: Men’s or
        garments and clothing          boy’s suits, ensembles,
        accessories, knitted or        suit-type jackets, blazers,
        crocheted                      trousers, bib and brace
                                       overalls, breeches and
           Subheading: 90.10: Of       shorts (other than
        other textile material, Of     swimwear), knitted or
        artificial fibers, Trousers,   crocheted
 115
        breeches and shorts, except
        those imported as parts of        Subheading: 49.10:
        sets                           Trousers, bib and brace
                                       overalls, breeches and
                                       shorts, Of other textile
                                       materials, Of artificial
                                       fibers, Trousers, breeches
                                       and shorts
Consol. Court No. 07-00404

       Heading: 6111: Babies’         Heading: 6104: Women’s or
       garments and clothing          girl’s suits, ensembles,
       accessories, knitted or        suit-type jackets, blazers,
       crocheted                      dresses, skirts, divided
                                      skirts, trousers, bib and
          Subheading: 90.10: Of       brace overalls, breeches and
       other textile material, Of     shorts (other than
       artificial fibers, Trousers,   swimwear), knitted or
 116   breeches and shorts, except    crocheted
       those imported as parts of
       sets                              Subheading: 69.20:
                                      Trousers, bib and brace
                                      overalls, breeches and
                                      shorts, Of other textile
                                      materials, Of artificial
                                      fibers, Trousers, breeches
                                      and shorts
       Heading: 6111: Babies’         Heading: 6105: Men’s or
       garments and clothing          boy’s shirts, knitted or
       accessories, knitted or        crocheted
       crocheted
 117                                     Subheading: 20.20: Of
          Subheading: 90.20: Of       man-made fibers, Other
       other textile material, Of
       artificial fibers, Blouses
       and shirts, except those
       imported as parts of sets
       Heading: 6111: Babies’         Heading: 6106: Women’s or
       garments and clothing          girl’s blouses, and shirts,
       accessories, knitted or        knitted or crocheted
       crocheted
 118                                     Subheading: 20.20: Of
          Subheading: 90.20: Of       man-made fibers, Other
       other textile material, Of
       artificial fibers, Blouses
       and shirts, except those
       imported as parts of sets
Consol. Court No. 07-00404

       Heading: 6111: Babies’         Heading: 6109: T-shirts,
       garments and clothing          singlets, tank tops and
       accessories, knitted or        similar garments, knitted or
       crocheted                      crocheted
 119
          Subheading: 20.20: Of          Subheading: 10.00: Of
       cotton, T-shirts, singlets     cotton
       and similar garments, except
       those imported as parts of
       sets
       Heading: 6111: Babies’         Heading: 6109: T-shirts,
       garments and clothing          singlets, tank tops and
       accessories, knitted or        similar garments, knitted or
       crocheted                      crocheted

 120      Subheading: 90.30: Of          Subheading: 90.10: Of
       other textile material, Of     other textile material, Of
       artificial fibers, T-shirts,   man-made fibers
       singlets and similar
       garments, except those
       imported as parts of sets
       Heading: 6111: Babies’         Heading: 6109: T-shirts,
       garments and clothing          singlets, tank tops and
       accessories, knitted or        similar garments, knitted or
       crocheted                      crocheted
 121
          Subheading: 90.70: Of          Subheading: 90.40: Of
       other textile material,        other textile material,
       Containing 70 percent or       Containing 70 percent or
       more by weight of silk or      more by weight of silk or
       silk waste                     silk waste
       Heading: 6111: Babies’         Heading: 6109: T-shirts,
       garments and clothing          singlets, tank tops and
       accessories, knitted or        similar garments, knitted or
       crocheted                      crocheted
 122
          Subheading: 90.90: Of          Subheading: 90.80: Of
       other textile material,        other textile material,
       Other                          Other
Consol. Court No. 07-00404

       Heading: 6111: Babies’         Heading: 6110: Sweaters,
       garments and clothing          pullovers, sweatshirts,
       accessories, knitted or        waistcoats (vests) and
       crocheted                      similar articles, knitted or
                                      crocheted
 123      Subheading: 90.0510: Of
       other textile material, Of        Subheading: 11.00: Of
       wool or fine animal hair,      wool or fine animal hair, Of
       Sweaters, pullovers,           wool
       sweatshirts, waistcoats
       (vests) and similar articles
       Heading: 6111: Babies’         Heading: 6110: Sweaters,
       garments and clothing          pullovers, sweatshirts,
       accessories, knitted or        waistcoats (vests) and
       crocheted                      similar articles, knitted or
                                      crocheted
 124      Subheading: 90.0510: Of
       other textile material, Of        Subheading: 12.20: Of
       wool or fine animal hair,      wool or fine animal hair, Of
       Sweaters, pullovers,           Kashmir, Other
       sweatshirts, waistcoats
       (vests) and similar articles
       Heading: 6111: Babies’         Heading: 6110: Sweaters,
       garments and clothing          pullovers, sweatshirts,
       accessories, knitted or        waistcoats (vests) and
       crocheted                      similar articles, knitted or
                                      crocheted
 125      Subheading: 90.0510: Of
       other textile material, Of        Subheading: 19.00: Of
       wool or fine animal hair,      wool or fine animal hair,
       Sweaters, pullovers,           Other
       sweatshirts, waistcoats
       (vests) and similar articles
       Heading: 6111: Babies’         Heading: 6110: Sweaters,
       garments and clothing          pullovers, sweatshirts,
       accessories, knitted or        waistcoats (vests) and
       crocheted                      similar articles, knitted or
                                      crocheted
 126      Subheading: 20.30: Of
       cotton, Sweaters, pullovers,      Subheading: 20.20: Of
       sweatshirts, waistcoats        cotton, Other
       (vests) and similar
       articles, except those
       imported as parts of sets
Consol. Court No. 07-00404

       Heading: 6111: Babies’         Heading: 6110: Sweaters,
       garments and clothing          pullovers, sweatshirts,
       accessories, knitted or        waistcoats (vests) and
       crocheted                      similar articles, knitted or
                                      crocheted
 127      Subheading: 30.40: Of
       synthetic fibers, Sweaters,       Subheading: 30.30: Of
       pullovers, sweatshirts,        man-made fibers, Other,
       waistcoats (vests) and         Other, Other
       similar articles, except
       those imported as parts of
       sets
       Heading: 6111: Babies’         Heading: 6110: Sweaters,
       garments and clothing          pullovers, sweatshirts,
       accessories, knitted or        waistcoats (vests) and
       crocheted                      similar articles, knitted or
                                      crocheted
          Subheading: 90.40: Of
 128   other textile materials, Of       Subheading: 30.30: Of
       artificial fibers, Sweaters,   man-made fibers, Other,
       pullovers, sweatshirts,        Other, Other
       waistcoats (vests) and
       similar articles, except
       those imported as parts of
       sets
       Heading: 6111: Babies’         Heading: 6110: Sweaters,
       garments and clothing          pullovers, sweatshirts,
       accessories, knitted or        waistcoats (vests) and
       crocheted                      similar articles, knitted or
                                      crocheted
 129
          Subheading: 90.90: Of
       other textile materials,          Subheading: 90.9020: Of
       Other                          other textile materials,
                                      Other, Sweaters for men or
                                      boys, Other, Of silk, Other
       Heading: 6111: Babies’         Heading: 6110: Sweaters,
       garments and clothing          pullovers, sweatshirts,
       accessories, knitted or        waistcoats (vests) and
       crocheted                      similar articles, knitted or
                                      crocheted
 130
          Subheading: 90.90: Of
       other textile materials,          Subheading: 90.9024: Of
       Other                          other textile materials,
                                      Other, Sweaters for men or
                                      boys, Other, Other, Other
Consol. Court No. 07-00404

       Heading: 6111: Babies’     Heading: 6110: Sweaters,
       garments and clothing      pullovers, sweatshirts,
       accessories, knitted or    waistcoats (vests) and
       crocheted                  similar articles, knitted or
                                  crocheted
 131
          Subheading: 90.90: Of
       other textile materials,      Subheading: 90.9038: Of
       Other                      other textile materials,
                                  Other, Sweaters for women or
                                  girls, Other, Of silk, Other
       Heading: 6111: Babies’     Heading: 6110: Sweaters,
       garments and clothing      pullovers, sweatshirts,
       accessories, knitted or    waistcoats (vests) and
       crocheted                  similar articles, knitted or
                                  crocheted
 132
          Subheading: 90.90: Of
       other textile materials,      Subheading: 90.9042: Of
       Other                      other textile materials,
                                  Other, Sweaters for women or
                                  girls, Other, Other, Other
       Heading: 6111: Babies’     Heading: 6110: Sweaters,
       garments and clothing      pullovers, sweatshirts,
       accessories, knitted or    waistcoats (vests) and
       crocheted                  similar articles, knitted or
                                  crocheted
 133      Subheading: 90.90: Of
       other textile materials,      Subheading: 90.9080: Of
       Other                      other textile materials,
                                  Other, Other, Subject to
                                  man-made fiber, Men’s or
                                  boys’, Other
       Heading: 6111: Babies’     Heading: 6110: Sweaters,
       garments and clothing      pullovers, sweatshirts,
       accessories, knitted or    waistcoats (vests) and
       crocheted                  similar articles, knitted or
                                  crocheted
 134
          Subheading: 90.90: Of
       other textile materials,      Subheading: 90.9088: Of
       Other                      other textile materials,
                                  Other, Other, Other, Men’s
                                  or boys’
Consol. Court No. 07-00404

       Heading: 6111: Babies’         Heading: 6110: Sweaters,
       garments and clothing          pullovers, sweatshirts,
       accessories, knitted or        waistcoats (vests) and
       crocheted                      similar articles, knitted or
                                      crocheted
 135
          Subheading: 90.90: Of
       other textile materials,          Subheading: 90.9090: Of
       Other                          other textile materials,
                                      Other, Other, Other, Women’s
                                      or girls’
       Heading: 6111: Babies’         Heading: 6115: Panty hose,
       garments and clothing          tights, stockings, socks and
       accessories, knitted or        other hosiery, including
       crocheted                      stockings for varicose
                                      veins, and footwear without
 136
          Subheading: 20.6050: Of     applied soles, knitted or
       cotton, Other, Other, Other,   crocheted
       Babies’ socks and booties
                                         Subheading: 95.90: Other,
                                      Of cotton, Other
       Heading: 6111: Babies’         Heading: 6115: Panty hose,
       garments and clothing          tights, stockings, socks and
       accessories, knitted or        other hosiery, including
       crocheted                      stockings for varicose
                                      veins, and footwear without
          Subheading: 90.70: Of       applied soles, knitted or
 137   other textile materials,       crocheted
       Containing 70 percent or
       more by weight or silk or         Subheading: 99.40: Other,
       silk waste                     Of other textile materials,
                                      Containing 70 percent or
                                      more by weight or silk or
                                      silk waste
       Heading: 6111: Babies’         Heading: 6115: Panty hose,
       garments and clothing          tights, stockings, socks and
       accessories, knitted or        other hosiery, including
       crocheted                      stockings for varicose
                                      veins, and footwear without
 138      Subheading: 90.90: Of       applied soles, knitted or
       other textile materials,       crocheted
       Other
                                         Subheading: 99.90: Other,
                                      Of other textile materials,
                                      Other
Consol. Court No. 07-00404

       Heading: 6209: Babies’         Heading: 6203: Men’s or
       garments and clothing          boy’s suits, ensembles,
       accessories                    suit-type jackets, blazers,
                                      trousers, bib and brace
          Subheading: 20.30: Of       overalls, breeches and
       cotton, Other, Trousers,       shorts (other than swimwear)
       breeches and shorts, except
       for those imported as parts       Subheading: 42.10:
 139   of sets                        Trousers, bib and brace
                                      overalls, breeches and
                                      shorts, Of cotton,
                                      Containing 15 percent or
                                      more by weight of down and
                                      waterfowl plumage and of
                                      which down comprises 35
                                      percent or more by weight;
                                      containing 10 percent or
                                      more by weight of down
       Heading: 6209: Babies’         Heading: 6203: Men’s or
       garments and clothing          boy’s suits, ensembles,
       accessories                    suit-type jackets, blazers,
                                      trousers, bib and brace
          Subheading: 90.20: Of       overalls, breeches and
       other textile materials, Of    shorts (other than swimwear)
 140   artificial fibers, Trousers,
       breeches and shorts, except       Subheading: 49.20:
       for those imported as parts    Trousers, bib and brace
       of sets                        overalls, breeches and
                                      shorts, Of other textile
                                      materials, Of artificial
                                      fibers, Trousers, breeches
                                      and shorts, Other
       Heading: 6209: Babies’         Heading: 6204: Women’s or
       garments and clothing          girl’s suits, ensembles,
       accessories                    suit-type jackets, blazers,
                                      dresses, skirts, divided
          Subheading: 20.30: Of       skirts, trousers, bib and
       cotton, Other, Trousers,       brace overalls, breeches and
 141   breeches and shorts, except    shorts (other than swimwear)
       for those imported as parts
       of sets                           Subheading: 62.40:
                                      Trousers, bib and brace
                                      overalls, breeches and
                                      shorts, Of cotton, Other,
                                      Other, Other
Consol. Court No. 07-00404

       Heading: 6209: Babies’         Heading: 6204: Women’s or
       garments and clothing          girl’s suits, ensembles,
       accessories                    suit-type jackets, blazers,
                                      dresses, skirts, divided
          Subheading: 90.20: Of       skirts, trousers, bib and
       other textile materials, Of    brace overalls, breeches and
       artificial fibers, Trousers,   shorts (other than swimwear)
 142
       breeches and shorts, except
       for those imported as parts       Subheading: 69.25:
       of sets                        Trousers, bib and brace
                                      overalls, breeches and
                                      shorts, Of artificial
                                      fibers, Trousers, breeches
                                      and shorts, Other
       Heading: 6209: Babies’         Heading: 6205: Men’s or
       garments and clothing          boy’s shirts
       accessories
 143                                     Subheading: 20.20: Of
          Subheading: 20.20: Of       cotton, Other
       cotton, Blouses and shirts,
       except for those imported as
       parts of sets
       Heading: 6209: Babies’         Heading: 6205: Men’s or
       garments and clothing          boy’s shirts
       accessories
                                         Subheading: 30.20: Of
          Subheading: 30.10: Of       man-made fibers, Other,
       synthetic fibers, Blouses      Other
       and shirts, except for those
       imported as parts of sets

       AND
 144
       Heading: 6209: Babies’
       garments and clothing
       accessories

          Subheading: 90.10: Of
       other textile materials, Of
       artificial fibers, Blouses
       and shirts, except for those
       imported as parts of sets
Consol. Court No. 07-00404

       Heading: 6209: Babies’         Heading: 6206: Women’s or
       garments and clothing          girl’s blouses, shirts, and
       accessories                    short-blouses
 145
          Subheading: 20.20: Of          Subheading: 30.30: Of
       cotton, Blouses and shirts,    cotton, Other, Other
       except for those imported as
       parts of sets
       Heading: 6209: Babies’         Heading: 6206: Women’s or
       garments and clothing          girl’s blouses, shirts, and
       accessories                    short-blouses

          Subheading: 30.10: Of          Subheading: 40.30: Of
       synthetic fibers, Blouses      man-made fibers, Other,
       and shirts, except for those   Other
       imported as parts of sets

       AND
 146
       Heading: 6209: Babies’
       garments and clothing
       accessories

          Subheading: 90.10: Of
       other textile materials, Of
       artificial fibers, Blouses
       and shirts, except for those
       imported as parts of sets
       Heading: 6111: Babies’         Heading: 6115: Panty hose,
       garments and clothing          tights, stockings, socks and
       accessories, knitted or        other hosiery, including
       crocheted                      stockings for varicose
                                      veins, and footwear without
 147
          Subheading: 90.0530: Of     applied soles, knitted or
       other textile material, Of     crocheted
       wool or fine animal hair,
       Other                             Subheading: 94.00: Other,
                                      Of wool or fine animal hair
Consol. Court No. 07-00404

       Heading: 6111: Babies’        Heading: 6115: Panty hose,
       garments and clothing         tights, stockings, socks and
       accessories, knitted or       other hosiery, including
       crocheted                     stockings for varicose
                                     veins, and footwear without
 148
          Subheading: 30.5050: Of    applied soles, knitted or
       synthetic fibers, Other,      crocheted
       Other, Babies’ socks and
       booties                          Subheading: 96.90: Other,
                                     Of synthetic fibers, Other
       Heading: 6111: Babies’        Heading: 6115: Panty hose,
       garments and clothing         tights, stockings, socks and
       accessories, knitted or       other hosiery, including
       crocheted                     stockings for varicose
                                     veins, and footwear without
 149      Subheading: 90.5050: Of    applied soles, knitted or
       other textile material, Of    crocheted
       artificial fibers, Other
                                        Subheading: 99.19: Other,
                                     Of other textile materials,
                                     Of artificial fibers, Other
       Heading: 6209: Babies’        Heading: 6204: Women’s or
       garments and clothing         girl’s suits, ensembles,
       accessories                   suit-type jackets, blazers,
                                     dresses, skirts, divided
          Subheading: 20.10: Of      skirts, trousers, bib and
 150   cotton, Dresses               brace overalls, breeches and
                                     shorts (other than swimwear)

                                        Subheading: 42.30:
                                     Dresses, Of cotton, Other,
                                     Other
       Heading: 6209: Babies’        Heading: 6203: Men’s or
       garments and clothing         boy’s suits, ensembles,
       accessories                   suit-type jackets, blazers,
                                     trousers, bib and brace
          Subheading: 30.20: Of      overalls, breeches and
       synthetic fibers, Trousers,   shorts (other than swimwear)
 151
       breeches and shorts, except
       those imported as parts of       Subheading: 43.40:
       sets                          Trousers, bib and brace
                                     overalls, breeches and
                                     shorts, Of synthetic fibers,
                                     Other, Other, Other, Other
Consol. Court No. 07-00404

       Heading: 6403: Footwear with   Heading: 6403: Footwear with
       outer soles of rubber,         outer soles of rubber,
       plastics, leather or           plastics, leather or
       composition leather and        composition leather and
       uppers of leather              uppers of leather
 152
          Subheading: 19.50: Sports      Subheading: 19.30: Sports
       footwear, Other, For other     footwear, Other, For men,
       persons, Golf Shoes            youths and boys, Other, Golf
                                      Shoes
       Heading: 6403: Footwear with   Heading: 6403: Footwear with
       outer soles of rubber,         outer soles of rubber,
       plastics, leather or           plastics, leather or
       composition leather and        composition leather and
       uppers of leather              uppers of leather
 153
          Subheading: 51.90: Other       Subheading: 51.60: Other
       footwear with outer soles of   footwear with outer soles of
       leather, Covering the ankle,   leather, Covering the ankle,
       Other, Other, For other        Other, Other, For men,
       persons                        youths and boys
       Heading: 6403: Footwear with   Heading: 6403: Footwear with
       outer soles of rubber,         outer soles of rubber,
       plastics, leather or           plastics, leather or
       composition leather and        composition leather and
       uppers of leather              uppers of leather
 154
          Subheading: 59.90: Other       Subheading: 59.60: Other
       footwear with outer soles of   footwear with outer soles of
       leather, Other, Other,         leather, Other, Other,
       Other, For other persons       Other, For men, youths, and
                                      boys
       Heading: 6403: Footwear with   Heading: 6403: Footwear with
       outer soles of rubber,         outer soles of rubber,
       plastics, leather or           plastics, leather or
       composition leather and        composition leather and
       uppers of leather              uppers of leather
 155
          Subheading: 91.90: Other       Subheading: 91.60: Other
       footwear, Covering the         footwear, Covering the
       ankle, Other, Other, For       ankle, Other, Other, For
       other persons                  men, youths, and boys
Consol. Court No. 07-00404

       Heading: 6403: Footwear with   Heading: 6403: Footwear with
       outer soles of rubber,         outer soles of rubber,
       plastics, leather or           plastics, leather or
       composition leather and        composition leather and
       uppers of leather              uppers of leather
 156
          Subheading: 99.90: Other       Subheading: 99.60: Other
       footwear, Other, Other,        footwear, Other, Other,
       Other, Other, For other        Other, For men, youths, and
       persons, Valued over $2.50     boys
       Heading: 6406: Parts of        Heading: 6406: Parts of
       footwear (including uppers     footwear (including uppers
       whether or not attached to     whether or not attached to
       soles other than outer         soles other than outer
       soles); removable insoles,     soles); removable insoles,
       heel cushions and similar      heel cushions and similar
       articles; gaiters, leggings    articles; gaiters, leggings
       and similar articles, and      and similar articles, and
 157
       parts thereof                  parts thereof

          Subheading: 10.10: Uppers      Subheading: 10.05: Uppers
       and parts thereof, other       and parts thereof, other
       than stiffeners, Formed        than stiffeners, Formed
       uppers, Of leather or          uppers, Of leather or
       composition leather, For       composition leather, For
       other persons                  men, youths, and boys